United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3432
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Willie B. Haynes,                       * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 3, 2010
                                Filed: March 8, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       After Willie Haynes pleaded guilty to possessing with intent to distribute five
grams or more of cocaine base, the District Court1 varied below the advisory
Guidelines sentencing range triggered by Haynes’s career-offender status and
sentenced him to 188 months in prison and eight years of supervised release. In a
brief filed under Anders v. California, 386 U.S.738 (1967), counsel moves to
withdraw and argues that the District Court erred at sentencing by denying Haynes’s



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
motion for a departure or variance to 120 months in prison. Haynes has not filed a pro
se supplemental brief.

       We do not review the District Court’s discretionary decision not to grant a
downward departure under section 4A1.3 of the sentencing Guidelines, see United
States v. Butler, No. 09-1137, 2010 WL 431720, at *9 (8th Cir. Feb. 9, 2010), and the
Court’s sentence is not an abuse of discretion, see United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc); United States v. Haack, 403 F.3d 997, 1002–03
(8th Cir.), cert. denied, 546 U.S. 913 (2005). Further, having reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for review.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-